         Case 1:20-cv-05878-CM Document 176 Filed 10/09/20 Page 1 of 2




                          BRAIN INJURY RIGHTS GROUP, LTD.
                            300 EAST 95th STREET - SUITE 130
                             NEW YORK, NEW YORK 10128

VIA ECF

                                       October 9, 2020

Hon. Colleen McMahon, C.J.
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

                                        Re:    J.T., et al. v. Bill de Blasio, et al.
                                               Case No. 20-cv-5878 (CM)_____


Dear Chief Judge McMahon:

        I am counsel for Plaintiffs in the above-referenced action. This letter and attachments are
sent in response to Your Honor’s Order, dated September 14, 2020 (ECF Dkt. Entry No. 128),
which in relevant part, examined the retainer agreements executed by the Plaintiff/Parents herein.

        The Brain Injury Rights Group, Ltd. (“BIRG”) sent all Plaintiff/Parents, who had executed
retainer agreements for the purpose of BIRG’s representation in administrative proceedings
(including due process hearings) and the putative class action prior to September 15, 2020, an
amendment to that retainer agreement. The amendment makes explicit the scope of BIRG’s
representation. A copy (generic) of the retainer agreement and the amendment are attached hereto
as Exhibit A and Exhibit B.

        To date, BIRG has received many executed amendments, and many others are pending our
receipt. Moving forward, BIRG shall utilize a modified retainer agreement that incorporates the
amended language regarding the scope of representation into the original retainer agreement. In
this regard, the revised retainer agreement shall be used for all putative class members who have
requested BIRG’s representation since September 15, 2020. A copy (generic) of the revised
retainer agreement is attached hereto as Exhibit C.

       Accordingly, it is respectfully requested that the Court review these documents and
terminate the temporary restraining order set forth in the Court’s September 14, 2020, Order.




                                                                                                 1
         Case 1:20-cv-05878-CM Document 176 Filed 10/09/20 Page 2 of 2




       Thank you for your consideration of this matter.


                                            Respectfully submitted,

                                            /S: Peter G. Albert /

                                            Peter G. Albert


Attachments.
cc: All Counsel (via ECF)




                                                                         2
